Case: 21-40672     Document: 00516156295         Page: 1     Date Filed: 01/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         January 6, 2022
                                  No. 21-40672
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   Marshall Ray Partain,

                                                           Plaintiff—Appellant,

                                       versus

   Doctor Mary Helen Morrow,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:20-CV-581


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Marshall Ray Partain, Texas prisoner # 2311988, seeks leave to
   proceed in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C.
   § 1983 civil rights complaint against Dr. Mary Helen Morrow for failure to
   exhaust his administrative remedies. By moving to proceed IFP, Partain is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40672      Document: 00516156295           Page: 2    Date Filed: 01/06/2022




                                     No. 21-40672


   challenging the certification that his appeal was not taken in good faith. See
   Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into Partain’s
   good faith “is limited to whether the appeal involves legal points arguable on
   their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215,
   220 (5th Cir. 1983) (internal quotation marks and citations omitted).
           The undisputed summary judgment evidence demonstrates that
   Partain never pursued his grievances against Dr. Morrow through the two-
   step process prior to filing his civil rights complaint, a fact which he conceded
   in his complaint and does not now contest. Consequently, he cannot show
   that the district court erred in dismissing his claims against Dr. Morrow for
   failure to exhaust. See Jones v. Bock, 549 U.S. 199, 202 (2007); Johnson
   v. Johnson, 385 F.3d 503, 515 (5th Cir. 2004); see also Gonzalez v. Seal,
   702 F.3d 785, 788 (5th Cir. 2012).
           The appeal lacks arguable merit. See Howard, 707 F.2d at 220.
   Accordingly, Partain’s IFP motion is DENIED, and the appeal is
   DISMISSED as frivolous. See 5TH CIR. R. 42.2; Baugh, 117 F.3d at 202
   n.24.    Partain’s motion for the appointment of counsel is similarly
   DENIED. See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).
           Our dismissal of this appeal counts as a strike under 28 U.S.C.
   § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996),
   abrogated in part on other grounds by Coleman v. Tollefson, 575 U.S. 532, 537
   (2015). Partain is CAUTIONED that if he accumulates three strikes, he
   may not proceed IFP in any civil action or appeal filed while he is incarcerated
   or detained in any facility unless he is under imminent danger of serious
   physical injury. See § 1915(g).




                                          2